Citation Nr: 0905510	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-35 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a claim of entitlement to service connection for 
diabetes mellitus, claimed as due to exposure to herbicides, 
should be reconsidered and if so whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran had active air service from June 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  

Review of the file shows that the Board previously reviewed 
the case and determined that it was subject to a stay imposed 
pending resolution in the case of Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub.nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  The Supreme Court recently denied 
certiorari in the Haas case, and the Chairman of the Board 
thereafter issued Numbered Memorandum 01-09-03, dated January 
22, 2009, rescinding the previous Chairman's Memorandum 
Number 01-04-24 that had imposed a stay on Haas-related 
claims of exposure to herbicides.  Accordingly, the issue may 
now be reviewed on its merits.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for diabetes 
mellitus by a rating decision in September 2002; the Veteran 
was notified of the decision but did not appeal.

2.  Evidence received since the September 2002 rating 
decision includes relevant service department records that 
existed and were not associated with the claims file at the 
time of the prior denial.

3.  The Veteran did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.

4.  Diabetes mellitus was not present until more than one 
year after the Veteran's discharge from service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim for 
service connection for diabetes mellitus have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reconsideration

The Veteran was denied entitlement to service connection for 
diabetes mellitus in an unappealed rating decision dated in 
September 2002.  The evidence submitted after the September 
2002 rating decision includes a Leave Authorization Balance 
Record showing the Veteran flew from Thailand to Formosa in 
May 1969; the Veteran contends this shows he set foot in the 
Republic of Vietnam while the aircraft refueled.

The Board notes that 38 C.F.R. § 3.156(c) specifically 
provides that if VA receives or associates with the claims 
file relevant official service department records that 
existed and were not associated with the claims file when VA 
first decided the claim, VA will reconsider the claim.  
Accordingly, the claim will be reconsidered.





The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


The record reflects that the RO sent the Veteran a letter in 
July 2002, prior to the August 2004 rating decision on 
appeal, advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim herein decided.  
The Veteran's service treatment records (STR) and service 
personnel records (SPR) are on file, as are treatment records 
from those VA and non-VA medical providers identified by the 
Veteran as having relevant records.  The Veteran has not been 
provided a VA examination, but as explained below he has not 
presented a prima facie case for service connection and VA 
examination is not warranted at this point.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  

Neither the Veteran nor his representative has identified any 
outstanding medical records that could be obtained to 
substantiate the claim; the Board is also unaware of any such 
records.  The Veteran's representative asserts VA has an 
unfulfilled duty to assist the Veteran by requesting 
government records documenting whether aircraft in which he 
was a passenger landed in Vietnam to refuel; as explained 
below, absent identification such as aircraft tail numbers or 
squadron identification such data cannot be reasonably 
researched.  Remand for such development is accordingly not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[remands that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, are 
to be avoided].  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus to a compensable 
degree any time after such service, the diabetes mellitus 
will be service connected even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

  
Analysis

The Veteran's service personnel record establishes that he 
served in Thailand during the period 29 July 1968 to 20 July 
1969.  The Veteran was awarded the Vietnam Service Medal with 
Bronze Service Star for Vietnam Air Offensive Campaign Phase 
III, and he was also awarded the Republic of Vietnam Campaign 
Medal.  

As noted in the Introduction, the United States Court of 
Appeals for Veterans Claims issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) reversing a decision of 
the Board that had denied service connection for diabetes 
mellitus where the only evidence of exposure to herbicides 
was receipt of the Vietnam Service Medal.  That case was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), and the Supreme Court recently denied certiorari.   

Accordingly, the Board finds that the Veteran's receipt of 
the Vietnam Service Medal and the Vietnam Campaign Medal does 
not constitute evidence of service in the Republic of Vietnam 
for the purpose of satisfying the presumption of exposure to 
herbicides.

The Veteran asserts he physically set foot in the Republic of 
Vietnam while flying between Thailand and the Republic of 
China (Formosa) in 1969.  The Veteran asserts that during the 
flights to and from Formosa the aircraft landed to refuel in 
Da Nang, Republic of Vietnam, and on both occasions the 
passengers had to debark during refueling operations in 
accordance with standard Air Force procedures.

In support of his contention the Veteran has submitted a 
photocopy of a Leave Authorization Balance Record documenting 
he was authorized to travel from Thailand to Formosa for 10 
days leave commencing on 25 May 1969.  The form has a visa 
stamp by the Republic of China on 26 May, thus documenting 
that the Veteran flew to Formosa as scheduled.  However, 
there is nothing on the face of the document to show the 
aircraft refueled in the Republic of Vietnam.

The Board has considered whether further research into Air 
Force records may produce evidence the aircraft refueled in 
the Republic of Vietnam as the Veteran contends.  The Veteran 
remembers the aircraft was a C-123.  However, the Veteran has 
not provided, and the documentation does not show, aircraft 
tail number, sortie number, or any other factor permitting 
the service department to reasonably research the flight plan 
and passenger manifests of the aircraft in question.

The Board accordingly finds the objective evidence of record 
does not show service in the Republic of Vietnam.  

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this case the Veteran is shown to have diabetes mellitus, 
apparently since 1997.  The first element of direct service 
connection - medical evidence of a disability - is 
accordingly met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence showing the 
Veteran's diabetes mellitus is due to his military service.  
Further, the Veteran had VA medical examinations in My 1970, 
September 1971, October 1985 and June 1986 in which there is 
no indication of current diabetes mellitus; accordingly, 
there is no basis on which to grant service connection as a 
chronic disability under the provisions of 38 C.F.R. 
§ 3.309(a) or 38 C.F.R. § 3.303.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, the Board may not ignore a veteran's testimony 
simply because he or she is an interested party and stands to 
gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Board has 
accordingly carefully considered the Veteran's assertions 
that he landed in the Republic of Vietnam.

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
In this case, the Veteran's lay evidence is offered to 
demonstrate that he set foot in the Republic of Vietnam in 
order to be entitled to presumptive service connection for 
the claimed disability.

The Veteran has presented only his uncorroborated account of 
landing in Da Nang; he has not presented photographs, "buddy 
statements," or other lay evidence showing that he was 
physically present in the Republic of Vietnam.  The Board is 
not required to accept a veteran's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  
   
Based on the evidence and analysis, above the Board finds the 
criteria for service connection for diabetes mellitus are not 
met.  Accordingly, the claim must be denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


